THIRD DIVISION
                               ELLINGTON, P. J.,
                            BETHEL and GOBEIL, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                     August 8, 2018




In the Court of Appeals of Georgia
 A18A1141. WILLIAMS v. THE STATE.

      ELLINGTON, Presiding Judge.

      A Henry County jury found Khary Williams guilty beyond a reasonable doubt

of four counts of aggravated assault, OCGA § 16-5-21 (a) (2) (with a deadly weapon).

Following the denial of his motion for new trial, Williams appeals, challenging the

sufficiency of the evidence disproving his affirmative defense of justification. For the

reasons provided below, we affirm.

      Viewed in the light most favorable to the jury’s verdict,1 the evidence showed

the following. For about a year preceding the incident at issue, Williams lived with




      1
       Jackson v. Virginia, 443 U.S. 307, 319 (III) (B) (99 SCt 2781, 61 LE2d 560)
(1979).
his fiancée and her four children in Henry County. Williams was unemployed and his

fiancée paid the household bills.

      On May 14, 2014, Williams’ fiancée drove Williams around town in search for

employment. At home that evening, they argued about Williams’ refusal to apply for

positions at all but one of the businesses they visited that day. Williams’ fiancée

asserted that she had caught Williams lying about putting in a job application at Papa

Johns. As the argument escalated, Williams forcefully tried to remove the engagement

ring from his fiancée’s finger. Relenting, she removed the ring herself, and, after she

handed it to Williams, he proceeded to throw the ring into the yard. Williams’ fiancée

then demanded that Williams leave her house.

      During the altercation, three of the fiancée’s children were walking home from

the bus stop. As the children arrived at the house, Williams’ fiancée told them to get

in the car and to stay there because they were about to leave. She then left the

children in the car parked in the garage and made a second attempt at demanding that

Williams leave her house.

      Williams walked away from his fiancée and went into their bedroom. Williams’

fiancée heard a gun cock and then Williams walked back towards her with his hands

behind his back. Fearing for her life, she ran back to the garage and cranked the car.

                                          2
As she put the car into reverse, she heard gunshots. She frantically backed out of the

garage, hit a tree, and momentarily blacked out. After she regained consciousness, she

drove to a neighbor’s house for help.

       As a result of the shooting, Williams’ fiancée sustained a bullet wound to her

abdomen which required that her colon be repaired. Her son suffered a bullet wound

to his fingers. Williams’ fiancée and her son both have continuing issues arising from

their injuries.

       Williams admitted to investigators that he shot at the car occupied by the four

victims until the gun was empty and that he then threw the gun at the driver’s side

window of the car with such force that the gun broke through the window and landed

in the front seat. According to Williams, he walked to the garage and the shooting

“just happened.” Williams also stated that he was afraid of his fiancée and that she

tried to hit him with the car.

       Williams contends that the State failed to disprove his affirmative defense of

justification. Specifically, he argues that the evidence presented at trial showed that

his fiancée was attempting to run him over with her car and that the shooting was a

justifiable act of self defense. Williams asserts that this was sufficient to raise a



                                          3
reasonable doubt, and thus, the standard for a criminal conviction was not met in the

present case.2

       On appeal from a criminal conviction,


       [the appellate court] view[s] the evidence in the light most favorable to
       the verdict[,] and an appellant no longer enjoys the presumption of
       innocense. [The appellate court] determines whether the evidence is
       sufficient under the standard of Jackson v. Virginia, 443 U.S. 307 (99
       SCt 2781, 61 LE2d 560) (1979) and does not weigh the evidence or
       determine witness credibility. Any conflicts or inconsistencies in the
       evidence are for the jury to resolve. As long as there is some competent
       evidence, even though contradicted, to support each fact necessary to
       make out the State’s case, [the appellate court] must uphold the jury’s
       verdict.


(Citations omitted.) Rankin v. State, 278 Ga. 704, 705 (606 SE2d 269) (2004). In

particular, the question of justification is a matter for the jury, and the appellate court

       2
        See OCGA § 16-1-3 (1) (“‘Affirmative defense” means, with respect to any
affirmative defense authorized in [the Crimes and Offenses Code], unless the state’s
evidence raises the issue invoking the alleged defense, the defendant must present
evidence thereon to raise the issue.”); Bacon v. State, 249 Ga. App. 347, 349 (1) (b)
(548 SE2D 78) (2001) (An affirmative defense is a defense that admits the doing of
the act charged “but seeks to justify, excuse or mitigate it. With an affirmative
defense, the focus no longer becomes the act, itself, since such is admitted. Instead,
the State’s burden becomes the introduction of evidence that disputes, i.e.,
‘disproves,’ the defendant’s alleged justification/excuse for the act.”) (punctuation
and footnotes omitted).

                                            4
defers to the jury’s assessment of the weight and credibility of the evidence when a

defendant relies on this affirmative defense. Mosley v. State, 300 Ga. 521, 524 (1)

(796 SE2d 684) (2017); Glenn v. State, 296 Ga. 509, 511 (1) (769 SE2d 291) (2015).

      Under OCGA § 16-3-20 (a) (1), “The fact that a person’s conduct is justified

is a defense to prosecution for any crime based on that conduct. The defense of

justification can be claimed[, inter alia,] [w]hen the person’s conduct is justified

under [OCGA §] 16-3-21[.]” OCGA § 16-3-21 (a) provides that, except as otherwise

provided, “[a] person is justified in threatening or using force against another when

and to the extent that he or she reasonably believes that such threat or force is

necessary to defend himself or herself or a third person against such other’s imminent

use of unlawful force[.]” The evidence adduced at trial in this case authorized the jury

to find that Williams intentionally fired a gun at his fiancée and her three children as

they were sitting in his fiancée’s car. “Deliberately firing a gun in the direction of

another person constitutes aggravated assault.” (Citations and punctuation omitted.)

Howard v. State, 288 Ga. 741, 743 (1) (707 SE2d 80) (2011).3 The jury was free to

      3
         Under OCGA § 16-5-21 (b) (2), “[a] person commits the offense of
aggravated assault when he or she assaults with a deadly weapon or with any object,
device, or instrument which, when used offensively against a person, is likely to or
actually does result in serious bodily injury.” See OCGA § 16-5-20 (a) (“A person
commits the offense of simple assault when he or she either: (1) Attempts to commit

                                           5
reject Williams’ version of the events, that is, that he was afraid of his fiancée and she

was trying to run over him, and the guilty verdicts show that the jury did not find his

firing of the gun at the occupied car to be justified. Mosley v. State, 300 Ga. at 524

(1); Glenn v. State, 296 Ga. at 511 (1).4 Accordingly, the trial court did not err in

determining that the State carried its burden of introducing evidence that disproved

Williams’ alleged justification for his use of deadly force and that the evidence was

sufficient to support his convictions for aggravated assault. Howard v. State, 288 Ga.

at 743 (1) (firing a gun toward a crowd in a parking lot); Bishop v. State, 266 Ga.

App. 129, 130 (1) (596 SE2d 674) (2004) (firing a gun into a truck occupied by two

people); Parker v. State, 234 Ga. App. 137, 138 (505 SE2d 784) (1998) (firing a gun

into a car occupied by four people).

       Judgment affirmed. Bethel and Gobeil, JJ., concur.




a violent injury to the person of another; or (2) Commits an act which places another
in reasonable apprehension of immediately receiving a violent injury.”).
       4
        See Jackson v. State, 329 Ga. App. 240, 242 (3), n. 4 (764 SE2d 569) (2014)
(A defendant may assert justification in any instance “which stands upon the same
footing of reason and justice as” the grounds specifically set out in the statute.) (citing
OCGA § 16-3-20 (6)).

                                            6